MEMORANDUM **
In these consolidated appeals, Jose Virgen-Preciado appeals from his jury-trial conviction and 27-month sentence for illegal reentry, in violation of 8 U.S.C. § 1326, and from the revocation of supervised release.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Virgen-Preeiado’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Virgen-Preciado has filed a pro se supplemental opening brief, and the government has filed an answering brief.
*502Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal. Counsel’s motion to withdraw is granted.
The government’s motion to strike documents attached to the pro se brief is granted.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.